Citation Nr: 0830947	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-14 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
March 1984.

By an April 1985 decision, the RO denied service connection 
for a right knee condition and lumbosacral strain.  The RO 
notified the veteran of the denial of the claims later that 
same month, but he did not initiate an appeal.

In a September 2002 decision, the RO declined to reopen the 
claims for service connection for a right knee condition and 
lumbosacral strain.  The veteran submitted a timely notice of 
disagreement (NOD) in November 2002 and the RO issued a 
statement of the case (SOC) in April 2003.  However, the 
veteran failed to submit a substantive appeal.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 rating decision 
in which the RO, inter alia, declined to reopen the claims 
for service connection for a right knee condition and for 
lumbosacral strain.  The veteran filed a NOD in October 2005 
specific to these two petitions to reopen, and the RO issued 
a SOC in April 2006.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2006 and requested an RO hearing and a videoconference 
hearing before a member of the Board.

In June 2006, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is associated with the claims file.  In October 2006, 
the RO issued a supplemental SOC (SSOC) reflecting that it 
continued to decline reopening each of the claims for service 
connection following a de novo review of the entire evidence 
of record.  In a December 2006 SSOC, the RO continued to 
decline to reopen the claim for service connection for a 
right knee condition, but reopened and denied on the merits 
the claim for service connection for lumbosacral strain.  
Despite the determinations reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of previously denied 
claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); 
see also VAOPGCPREC 05-92.

The Board notes that pursuant to the veteran's request in his 
substantive appeal, he was scheduled for a July 2007 
videoconference hearing before a member of the Board.  While 
it was noted that the veteran failed to appear, the veteran 
had submitted a letter to the RO in May 2007 declining a 
video hearing and requesting a Travel Board hearing instead.   
In June 2008, the veteran was notified of his scheduled July 
2008 Travel Board hearing; however, he failed to report for 
the hearing. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  In a September 2002 decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claims for service connection for a right knee condition and 
for lumbosacral strain.  

3.  Although some of the evidence associated with the claims 
file since the September 2002 denial is new, when considered 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact necessary 
to substantiate the claims for service connection for a right 
knee condition and for lumbosacral strain, or raise a 
reasonable possibility of substantiating either of the 
claims. 


CONCLUSIONS OF LAW

1.  The RO's September 2002 decision declining to reopen the 
claims for service connection for a right knee condition and 
for lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  As new and material evidence has not been received, the 
criteria for reopening the claims for service connection for 
a right knee condition and for lumbosacral strain are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a June 2005 pre-rating letter, the veteran was notified 
that to reopen his previously denied claims for service 
connection for a right knee condition and for lumbosacral 
strain, VA had to receive new and material evidence, and this 
letter further defined what constituted new and material 
evidence specific to the reasons each of his claims was 
previously denied.  Additionally, the June 2005 pre-rating 
letter provided the veteran with notice of the evidence he 
had to submit in order to establish entitlement to service 
connection for a right knee condition or for lumbosacral 
strain.  Specifically, the RO informed the veteran that to 
establish entitlement to service connection, the evidence 
must show three things: an injury in military service or a 
disease that began in or was made worse during military 
service, or an event during military service that caused an 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or event in service.  Also, an April 2006 
post-rating letter that the RO informed the veteran of how 
effective dates are assigned and the type of evidence that 
impacts that determination. 

Under these circumstances, the Board accordingly finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support each of his claims on appeal 
under the criteria of Kent, and has been afforded ample 
opportunity to submit such information and evidence.  In 
addition, the notice provided in the June 2005 letter, was 
sent to the veteran prior to the issuance of the September 
2005 rating decision, compliant with the timing requirements 
of Pelegrini, supra. 

While it was not until an April 2006 post-rating letter that 
the RO provided the veteran with notice of the disability and 
effective date elements pursuant to Dingess, supra,  the 
timing of this notice is not shown to prejudice the veteran.  
In this regard, as explained below, the Board's decision 
declines to reopen the veteran's claims for service 
connection for a right knee condition and for lumbosacral 
strain.  Consequently, the veteran has not been prejudiced 
from this timing error because the denial of the claims in 
this appeal renders moot any question as to an appropriate 
disability rating or effective date.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records; a January 1985 VA 
examination report, and post-service VA and private medical 
records.  In addition, the transcript of the veteran's June 
2006 hearing before RO personnel is associated with the 
claims file.  Also of record and considered in connection 
with the claims on appeal are written statements provided by 
the veteran.  The Board also finds that no further RO action 
on either of the claims on appeal is warranted. 

In this regard, during the RO hearing, the veteran's 
representative indicated  that the veteran should be afforded 
a VA examination claims file; however, the Board notes that 
under 38 C.F.R. § 3.159(c)(4), a medical examination or 
opinion of any type is not warranted in the absence of new 
and material evidence.  In addition, the Board points out 
that during the RO hearing, the DRO informed the veteran and 
his representative that to reopen the claims for service 
connection, a medical opinion relating a current right knee 
condition and low back condition to service, with supporting 
rationale, should be obtained and submitted.   No such 
medical opinion was submitted by the veteran or his 
representative, on his behalf.  As discussed in detail below, 
the Board finds that new and material evidence has not been 
received; accordingly, a remand for a VA medical examination 
is not warranted.  Id.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal. Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  

As noted above, in an April 1985 rating decision, the RO 
denied service connection for a right knee condition and for 
lumbosacral strain.  At that time, the RO found that while 
service treatment records (STRs) showed the veteran 
complained of low back pain, there was no evidence of trauma 
or injury to his back.   In addition, STRs reflected that the 
veteran was seen on several occasions for pain in his right 
knee subsequent to playing basketball.  The RO stated that 
there was no formal objective diagnoses given for either the 
veteran's back or right knee in service.  On VA examination, 
the veteran had full range of motion in his back.  The RO 
furthered that although the VA examiner indicated that the 
veteran had chronic lumbosacral strain, the objective 
clinical findings did not support the diagnosis.  Service 
connection for the veteran's claims back and right knee 
condition was denied on the basis that there was no objective 
evidence of the existence of the currently claimed 
conditions.  The veteran did not file an appeal.  Hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
C.F.R. § 20.201.

In a September 2002 rating decision, the RO determined that 
new and material had not been submitted to reopen the claim 
of service connection for a right knee condition and for 
lumbosacral strain.  In regards to the right knee, the RO 
found that in service the veteran was diagnosed with patella 
alta, which is a congenital condition of a high-riding 
patella.  In addition, post-service medical records showed 
that the veteran had residual right knee pain after moving a 
refrigerator in 2001. The RO again indicated that the STRs 
from 1979 to the veteran's discharge showed that the veteran 
had chronic low back pain in service.  In the September 2002 
decision, the basis for the denial by the RO was that there 
was no evidence showing a nexus between a current right knee 
condition and military service as well as no evidence showing 
a nexus between lumbosacral strain and military service had 
been submitted.  While the veteran submitted a timely NOD in 
November 2002, and the RO issued the veteran an SOC in April 
2003, a substantive appeal was not received from the veteran; 
therefore, the September 2002 rating decision is final.  Id. 

In an April 2003 decision, a Decision Review Officer (DRO) at 
the RO found that there was no clear and unmistakable error 
in the April 1985 RO decision that denied service connection 
for a right knee condition and lumbosacral strain.  The RO 
noted that the evidence included the veteran's STRs from 
November 1977 to March 1984.  Although notified of this 
decision later that same month, the veteran did not file an 
appeal.  Therefore, that decision is final, and is not 
subject to revision on the same factual basis.  

The veteran sought to reopen his claim in March 2005.  VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of a 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for a right knee condition or lumbosacral strain.

In this case, the evidence submitted after the September 2002 
decision, consists of copies of the veteran's STRs and 
personnel records, which were previously considered as 
indicated by the RO in the prior final decisions, VA medical 
treatment records and private medical records, the June 2006 
RO hearing transcript, and additional statements from the 
veteran.

The Board finds that some of the additional evidence received 
is "new" in the sense that it was not previously of record; 
however, this evidence is not "material" for purposes of 
reopening the claims for service connection.  In this regard, 
the above-mentioned evidence only shows that the veteran has 
received medical treatment for and has been assessed with a 
current right knee condition and low back condition.  
However, without any medical evidence or objective medical 
opinion that the veteran has a current right knee condition 
or low back condition that is medically related to the 
veteran's active service, the new evidence does not raise a 
reasonable possibility of substantiating the veteran's 
claims, and therefore, is not material for purposes of 
reopening the claims.  

The only other additional evidence associated with the claims 
file consists of statements submitted by the veteran and by 
his representative, on his behalf.  However, even if new, 
such lay assertions provide no basis for reopening the claim. 
As indicated above, this claim turns on a medical matter.  As 
the veteran and his representative are laypersons without the 
appropriate medical training or expertise, neither is 
competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matter-
such as the etiology of a specific disability.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for a right knee condition and for lumbosacral 
strain has not been received.   As the veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally- disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
right knee condition is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
lumbosacral strain is denied.





____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


